Citation Nr: 1719775	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  12-27 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic prostatitis, to include as secondary to diverticulitis.

2.  Entitlement to service connection for low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1992 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and his representative if further action is required on his part.


REMAND

In February 2016, the Veteran submitted a VA Form 9 in which he requested a Board hearing before a Veterans Law Judge sitting at the RO.  In April 2017, the Veteran's representative submitted a request for the Veteran to attend a travel Board hearing.  A remand is necessary to schedule the Veteran for his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge sitting at the RO in accordance with his docket number.  A copy of the notice advising him of the time and place to report should be placed in the claims file.

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, return the claims folder to the Board for appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







